UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Eric M. Banhazl Advisors Series Trust 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end: June 30 Date of reporting period: June 30, 2007 Item 1. Proxy Voting Record. Name of Fund: HIGH POINTE SMALL CAP EQUITY FUND Period: July 1, 2006-June 30, 2007 Company Name Meeting Date CUSIP Ticker ADESA INC 3/28/2007 00686U104 KAR Vote MRV Proposal Proposed by Issuer or Security Holder For For Approve Merger Agreement Mgmt For For Adjourn Meeting Mgmt Company Name Meeting Date CUSIP Ticker Alpha Natural Resources, Inc. 5/22/2007 02076X102 ANR Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Mary Ellen Bowers Mgmt For For Elect Director John S. Brinzo Mgmt For For Elect Director E. Linn Draper, Jr. Mgmt For For Elect Director Glenn A. Eisenberg Mgmt For For Elect Director John W. Fox, Jr. Mgmt For For Elect Director Michael J. Quillen Mgmt For For Elect Director Ted G. Wood Mgmt For For Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker American Home Mortgage Investment, Corp. 6/21/2007 02660R107 AHM Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director John A. Johnston Mgmt Withhold For Elect Director Michael A. Mcmanus, Jr. Mgmt For For Ratify Auditors Mgmt Against For Amend Omnibus Stock Plan Mgmt Company Name Meeting Date CUSIP Ticker American Power Conversion Corp. 1/16/2007 29066107 APCC Vote MRV Proposal Proposed by Issuer or Security Holder For For Approve Merger Agreement Mgmt For For Adjourn Meeting Mgmt Company Name Meeting Date CUSIP Ticker Avid Technology, Inc. 5/16/2007 05367P100 AVID Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director David A. Krall Mgmt For For Elect Director Pamela F. Lenehan Mgmt For For Ratify Auditors Mgmt Against For Other Business Mgmt Company Name Meeting Date CUSIP Ticker Avnet, Inc. 11/9/2006 53807103 AVT Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Eleanor Baum Mgmt For For Elect Director J. Veronica Biggins Mgmt For For Elect Director Lawrence W. Clarkson Mgmt For For Elect Director Ehud Houminer Mgmt For For Elect Director James A. Lawrence Mgmt For For Elect Director Frank R. Noonan Mgmt For For Elect Director Ray M. Robinson Mgmt For For Elect Director Gary L. Tooker Mgmt For For Elect Director Roy Vallee Mgmt For For Approve Omnibus Stock Plan Mgmt For For Ratify Auditors Mgmt Against Against Separate Chairman and CEO Positions ShrHoldr Company Name Meeting Date CUSIP Ticker Briggs & Stratton Corp. 10/18/2006 109043109 BGG Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Directors Robert J. O'Toole Mgmt For For Elect Directors John S. Shiely Mgmt For For Elect Directors Charles I. Story Mgmt For For Ratify Auditors Mgmt For For Adopt Shareholder Rights Plan (Poison Pill) Mgmt Company Name Meeting Date CUSIP Ticker Cabot Microelectronics Corp. 3/6/2007 12709P103 CCMP Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director H. Laurance Fuller Mgmt For For Elect Director Edward J. Mooney Mgmt For For Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Carbo Ceramics Inc. 4/17/2007 140781105 CRR Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Claude E. Cooke, Jr. Mgmt For For Elect Director Chad C. Deaton Mgmt For For Elect Director Gary A. Kolstad Mgmt For For Elect Director H. E. Lentz, Jr. Mgmt Withhold For Elect Director Jesse P. Orsini Mgmt For For Elect Director William C. Morris Mgmt For For Elect Director Robert S. Rubin Mgmt For For Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Conseco, Inc. 5/22/2007 208464883 CNO Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Donna A. James Mgmt For For Elect Director Debra J. Perry Mgmt For For Elect Director C. James Prieur Mgmt For For Elect Director Philip R. Roberts Mgmt For For Elect Director Michael T. Tokarz Mgmt For For Elect Director R. Glenn Hilliard Mgmt For For Elect Director Neal C. Schneider Mgmt For For Elect Director Michael S. Shannon Mgmt For For Elect Director John G. Turner Mgmt For For Elect Director Doreen A. Wright Mgmt For For Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Cott Corporation 4/26/2007 22163N106 BCB Vote MRV Proposal Proposed by Issuer or Security Holder For For ElectDirector George A. Burnett Mgmt For For ElectDirector David T. Gibbons Mgmt For For ElectDirector Serge Gouin Mgmt For For ElectDirector Stephen H. Halperin Mgmt For For ElectDirector Betty Jane Hess Mgmt For For ElectDirector Philip B. Livingston Mgmt For For ElectDirector Christine A. Magee Mgmt For For ElectDirector Andrew Prozes Mgmt For For ElectDirector Donald G. Watt Mgmt For For ElectDirector Frank E. Weise III Mgmt For For ElectDirector Brent D. Willis Mgmt For For Ratify PricewaterhouseCoopers LLP as Auditors Mgmt For For Amend Executive Investment Share Purchase Plan Mgmt For For Amend Bylaw No. 2002-1 Re Uncertificated Shares Mgmt Company Name Meeting Date CUSIP Ticker Crown Holdings, Inc. 4/26/2007 228368106 CCK Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Jenne K. Britell, Ph.D. Mgmt For For Elect Director ohn W. Conway Mgmt For For Elect Director Arnold W. Donald Mgmt For For Elect Director William G. Little Mgmt For For Elect Director Hans J. Loliger Mgmt For For Elect Director Thomas A. Ralph Mgmt For For Elect Director Hugues du Rouret Mgmt For For Elect Director Alan W. Rutherford Mgmt For For Elect Director Jim L. Turner Mgmt For For Elect Director William S. Urkiel Mgmt For For Ratify Auditors Mgmt Against Against Limit Executive Compensation ShrHoldr Company Name Meeting Date CUSIP Ticker Cumulus Media Inc. 5/10/2007 231082108 CMLS Vote MRV Proposal Proposed by Issuer or Security Holder Withhold For Elect Director Eric P. Robison Mgmt For For Amend Omnibus Stock Plan Mgmt For For Ratify Auditors Mgmt For Abstain Declassify the Board of Directors ShrHoldr Company Name Meeting Date CUSIP Ticker Del Monte Foods Co. 9/21/2006 24522P103 DLM Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Samuel H. Armacost Mgmt For For Elect Director Terence D. Martin Mgmt For For Elect Director Richard G. Wolford Mgmt For For Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Diebold, Inc. 4/26/2007 253651103 DBD Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Louis V. Bockius, III Mgmt For For Elect Director Phillip R. Cox Mgmt For For Elect Director Richard L. Crandall Mgmt For For Elect Director Gale S. Fitzgerald Mgmt For For Elect Director Phillip B. Lassiter Mgmt For For Elect Director John N. Lauer Mgmt For For Elect Director Eric J. Roorda Mgmt For For Elect Director Thomas W. Swidarski Mgmt For For Elect Director Henry D.G. Wallace Mgmt For For Elect Director Alan J. Weber Mgmt For For Ratify Auditors Mgmt For For Amend Articles/Code of RegulationsModernization and Clarification of Existing Code Mgmt For For Amend Articles/Code of RegulationsRequirement for the Issuance of Uncertified Shares Mgmt For For Amend Director and Officer Indemnification Mgmt For For Amend Articles/Bylaws/CharterNotice of Shareholder Proposals Mgmt For For Company SpecificPermit the Board to Amend the Code Mgmt Against For Other Business Mgmt Company Name Meeting Date CUSIP Ticker Entercom Communications Corp. 5/3/2007 293639100 ETM Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director David J. Berkman Mgmt For For Elect Director Daniel E. Gold Mgmt For For Elect Director Joseph M. Field Mgmt For For Elect Director David J. Field Mgmt For For Elect Director John C. Donlevie Mgmt For For Elect Director Edward H. West Mgmt For For Elect Director Robert S. Wiesenthal Mgmt For For Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Esterline Technologies Corp. 3/7/2007 297425100 ESL Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Paul V. Haack Mgmt For For Elect Director John F. Clearman Mgmt For For Elect Director Charles R. Larson Mgmt For For Elect Director Jerry D. Leitman Mgmt Company Name Meeting Date CUSIP Ticker Fleetwood Enterprises, Inc. 9/12/2006 339099103 FLE Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Margaret S. Dano Mgmt For For Elect Director Dr. James L. Doti Mgmt For For Elect Director David S. Engelman Mgmt For For Elect Director Daniel D. Villanueva Mgmt For For Ratify Auditors Mgmt Against For Other Business Mgmt Company Name Meeting Date CUSIP Ticker Foot Locker Inc 5/30/2007 344849104 FL Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director James E. Preston Mgmt For For Elect Director Matthew D. Serra Mgmt For For Elect Director Dona D. Young Mgmt For For Elect Director Christopher A Sinclair Mgmt For For Ratify Auditors Mgmt For For Approve Omnibus Stock Plan Mgmt Company Name Meeting Date CUSIP Ticker Hercules Inc. 4/19/2007 427056106 HPC Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director John C. Hunter, III Mgmt For For Elect Director Robert D. Kennedy Mgmt For For Elect Director Craig A. Rogerson Mgmt For For Ratify Auditors Mgmt For For Declassify the Board of Directors Mgmt Company Name Meeting Date CUSIP Ticker Invitrogen Corp. 4/19/2007 46185R100 IVGN Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Per A. Peterson Mgmt For For Elect Director Bradley G. Lorimier Mgmt For For Elect Director Raymond V. Dittamore Mgmt For For Elect Director D.C. U'Prichard Mgmt For For Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker JACKSON HEWITT TAX SERVICE INC 9/20/2006 468202106 JTX Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director James C. Spira Mgmt For For Amend Omnibus Stock Plan Mgmt For For Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Maximus Inc. 3/20/2007 577933104 MMS Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Paul R. Lederer Mgmt For For Elect Director Peter B. Pond Mgmt Withhold For Elect Director James R. Thompson, Jr. Mgmt For For Elect Director Richard A. Montoni Mgmt For For Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker MUELLER WTR PRODS INC 3/22/2007 624758207 MWA Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director D. Boyce Mgmt For For Elect Director H. Clark, Jr. Mgmt For For Elect Director G. Hyland Mgmt For For Elect Director J. Kolb Mgmt For For Elect Director J. Leonard Mgmt For For Elect Director M. O'Brien Mgmt For For Elect Director B. Rethore Mgmt For For Elect Director N. Springer Mgmt For For Elect Director M. Tokarz Mgmt Company Name Meeting Date CUSIP Ticker NAUTILUS INC 5/7/2007 63910B102 NLS Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Greggory C. Hammann Mgmt For For Elect Director Robert S. Falcone Mgmt For For Elect Director Diane L. Neal Mgmt For For Elect Director Peter A. Allen Mgmt For For Elect Director Donald W. Keeble Mgmt For For Elect Director Marvin G. Siegert Mgmt For For Elect Director Ronald P. Badie Mgmt For For Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Plantronics, Inc. 7/26/2006 727493108 PLT Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Marv Tseu Mgmt For For Elect Director Ken Kannappan Mgmt For For Elect Director Gregg Hammann Mgmt For For Elect Director Marshall Mohr Mgmt For For Elect Director Trude Taylor Mgmt Withhold For Elect Director Roger Wery Mgmt For For Elect Director John Hart Mgmt For For Amend Omnibus Stock Plan Mgmt For For Amend Qualified Employee Stock Purchase Plan Mgmt For For Approve Executive Incentive Bonus Plan Mgmt For For Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker RC2 CORP 5/4/2007 749388104 RCRC Vote MRV Proposal Proposed by Issuer or Security Holder Withhold For Elect Director Robert E. Dods Mgmt Withhold For Elect Director Boyd L. Meyer Mgmt For For Elect Director Peter K.K. Chung Mgmt For For Elect Director Curtis W. Stoelting Mgmt For For Elect Director John S. Bakalar Mgmt For For Elect Director John J. Vosicky Mgmt For For Elect Director Paul E. Purcell Mgmt For For Elect Director Daniel M. Wright Mgmt For For Elect Director Thomas M. Collinger Mgmt For For Elect Director Linda A. Huett Mgmt For For Elect Director M.J. Merriman, Jr. Mgmt For For Elect Director Peter J. Henseler Mgmt Company Name Meeting Date CUSIP Ticker RenaissanceRe Holdings Ltd. 5/31/2007 G7496G103 RNR Vote MRV Proposal Proposed by Issuer or Security Holder For For ElectDirector William F. Hecht Mgmt For For ElectDirector Henry Klehm III Mgmt For For ElectDirector Nicholas L. Trivisonno Mgmt For For Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Rent-A-Center, Inc. 5/15/2007 76009N100 RCII Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Mary Elizabeth Burton Mgmt For For Elect Director Peter P. Copses Mgmt For For Elect Director Mitchell E. Fadel Mgmt For For Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker SECURITY CAPITAL ASSURANCE LTD, HAMILTON 5/4/2007 G8018D107 SCA Vote MRV Proposal Proposed by Issuer or Security Holder For For ElectDirector Paul S. Giordano Mgmt For For ElectDirector Robert M. Lichten Mgmt For For ElectDirector Alan Z. Senter Mgmt For For TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP, NEW YORK, NEW YORK, TO ACT AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2007. Mgmt For For TO APPROVE THE AMENDED AND RESTATED 2 AWARD PLAN. Mgmt For For TO APPROVE THE AMENDED AND RESTATED ANNUAL INCENTIVE COMPENSATION PLAN. Mgmt Company Name Meeting Date CUSIP Ticker Simpson Manufacturing Co., Inc. 4/16/2007 829073105 SSD Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Peter N. Louras, Jr. Mgmt For For Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Solectron Corp. 1/10/2007 834182107 SLR Vote MRV Proposal Proposed by Issuer or Security Holder Withhold For ElectDirector William A. Hasler Mgmt For For ElectDirector Michael R. Cannon Mgmt Withhold For ElectDirector Richard A. D'Amore Mgmt For For ElectDirector H. Paulett Eberhart Mgmt For For ElectDirector Heinz Fridrich Mgmt For For ElectDirector William R. Graber Mgmt Withhold For ElectDirector Paul R. Low Mgmt For For ElectDirector C. Wesley M. Scott Mgmt Withhold For ElectDirector Cyril Yansouni Mgmt For For Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Speedway Motorsports, Inc. 4/18/2007 847788106 TRK Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Bruton Smith Mgmt For For Elect Director William P. Benton Mgmt For For Elect Director Robert L. Rewey Mgmt For For Ratify Auditors Mgmt For For Approve Executive Incentive Bonus Plan Mgmt Company Name Meeting Date CUSIP Ticker The Cooper Companies, Inc. 3/20/2007 216648402 COO Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director A. Thomas Bender Mgmt For For Elect Director John D. Fruth Mgmt For For Elect Director Michael H. Kalkstein Mgmt For For Elect Director Jody S. Lindell Mgmt For For Elect Director Moses Marx Mgmt For For Elect Director Donald Press Mgmt For For Elect Director Steven Rosenberg Mgmt For For Elect Director Allan E. Rubenstein, M.D. Mgmt For For Elect Director Robert S. Weiss Mgmt For For Elect Director Stanley Zinberg, M.D. Mgmt For For Ratify Auditors Mgmt For For Approve Omnibus Stock Plan Mgmt Company Name Meeting Date CUSIP Ticker The Reader's Digest Association, Inc. 11/17/2006 755267101 RDA Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Jonathan B. Bulkeley Mgmt For For Elect Director Herman Cain Mgmt For For Elect Director William E. Mayer Mgmt For For Elect Director Eric W. Schrier Mgmt For For Ratify Auditors Mgmt For For Approve Merger Agreement Mgmt For For Adjourn Meeting Mgmt Company Name Meeting Date CUSIP Ticker The Timberland Co. 5/17/2007 887100105 TBL Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Sidney W. Swartz Mgmt For For Elect Director Jeffrey B. Swartz Mgmt For For Elect Director Ian W. Diery Mgmt For For Elect Director Irene M. Esteves Mgmt For For Elect Director John A. Fitzsimmons Mgmt For For Elect Director Virginia H. Kent Mgmt For For Elect Director Kenneth T. Lombard Mgmt For For Elect Director Edward W. Moneypenny Mgmt For For Elect Director Peter R. Moore Mgmt For For Elect Director Bill Shore Mgmt For For Elect Director Terdema L. Ussery, II Mgmt Against For Approve Omnibus Stock Plan Mgmt Company Name Meeting Date CUSIP Ticker United Stationers Inc. 5/9/2007 913004107 USTR Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Roy W. Haley Mgmt For For Elect Director Benson P. Shapiro Mgmt For For Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker United Surgical Partners International Inc 4/18/2007 913016309 USPI Vote MRV Proposal Proposed by Issuer or Security Holder For For Approve Merger Agreement Mgmt For For Adjourn Meeting Mgmt Company Name Meeting Date CUSIP Ticker Walter Industries, Inc. 4/25/2007 93317Q105 WLT Vote MRV Proposal Proposed by Issuer or Security Holder Withhold For Elect Director Howard L. Clark, Jr. Mgmt For For Elect Director Jerry W. Kolb Mgmt For For Elect Director Patrick A. Kriegshauser Mgmt Withhold For Elect Director Mark J. O'Brien Mgmt Withhold For Elect Director Victor P. Patrick Mgmt For For Elect Director Bernard G. Rethore Mgmt Withhold For Elect Director George R. Richmond Mgmt For For Elect Director Michael T. Tokarz Mgmt Company Name Meeting Date CUSIP Ticker Waste Connections, Inc. 5/16/2007 941053100 WCN Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Ronald J. Mittelstaedt Mgmt For For Elect Director Edward E. 'Ned' Guillet Mgmt For For Increase Authorized Common Stock Mgmt For For Ratify Auditors Mgmt Name of Fund: HIGH POINTE SELECT VALUE FUND Period: July 1, 2006-June 30, 2007 Company Name Meeting Date CUSIP Ticker Alcatel-Lucent 6/1/2007 13904305 ALU Vote MRV Proposal Proposed by Issuer or Security Holder For For APPROVAL OF THE FINANCIAL STATEMENTS FOR THE FISCAL YEAR ENDED DECEMBER 31, 2006. Mgmt For For APPROVAL OF THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE FISCAL YEAR ENDED DECEMBER 31, 2006. Mgmt For For RESULTS FOR THE FISCAL YEAR - APPROPRIATION. Mgmt For For SETTLING OF ATTENDANCE FEES ATTRIBUTED TO THE DIRECTORS. Mgmt For For SETTLING OF THE REMUNERATION ATTRIBUTED TO THE CENSEURS. Mgmt For For RATIFICATION OF THE APPOINTMENT OF LADY JAY AS MEMBER OF THE BOARD OF DIRECTORS. Mgmt For For RATIFICATION OF THE APPOINTMENT OF MR JEAN-CYRIL SPINETTA AS MEMBER OF THE BOARD OF DIRECTORS. Mgmt For For APPROVAL OF RELATED PARTY AGREEMENTS ENTERED INTO OR WHICH REMAINED IN FORCE DURING THE FISCAL YEAR. Mgmt For For APPROVAL OF AGREEMENTS WITH THE CHIEF EXECUTIVE OFFICER. Mgmt Against For AUTHORIZATION TO BE GIVEN TO THE BOARD OF DIRECTORS TO ALLOW THE COMPANY TO PURCHASE AND SELL ITS OWN SHARES. Mgmt For For AUTHORIZATION TO BE GIVEN TO THE BOARD OF DIRECTORS TO REDUCE THE SHARE CAPITAL OF THE COMPANY. Mgmt For For DELEGATION OF AUTHORITY TO THE BOARD OF DIRECTORS TO PROCEED WITH (I) THE ISSUE WITHOUT CANCELLATION OF PREFERENTIAL SUBSCRIPTION RIGHTS OF ORDINARY SHARES AND OF SECURITIES CONFERRING AN IMMEDIATE OR FUTURE RIGHT TO THE SHARE CAPITAL OF THE COMPANY OR O Mgmt For For DELEGATION OF AUTHORITY TO THE BOARD OF DIRECTORS TO PROCEED WITH THE ISSUE OF CANCELLATION OF PREFERENTIAL SUBSCRIPTION RIGHTS, OF (I) ORDINARY SHARES AND ANY SECURITIES CONFERRING AN IMMEDIATE OR FUTURE RIGHT TO THE SHARE CAPITAL OF THE COMPANY OR OF I Mgmt For For DELEGATION OF AUTHORITY TO THE BOARD OF DIRECTORS TO CARRY OUT A SHARE CAPITAL INCREASE TO REMUNERATE CONTRIBUTIONS IN KIND OF CAPITAL STOCK OR MARKETABLE SECURITIES GIVING ACCESS TO THE CAPITAL OF THIRD-PARTY COMPANIES. Mgmt For For AGGREGATE LIMIT TO THE AMOUNT OF ISSUANCES CARRIED OUT BY VIRTUE OF THE 12TH, 13TH, AND 14TH RESOLUTIONS. Mgmt For For DELEGATION OF AUTHORITY GRANTED TO THE BOARD OF DIRECTORS TO DECIDE ON THE DISPOSAL OR INCREASE OF SHARE CAPITAL BY THE ISSUANCES OF SHARES RESERVED TO THE PARTICIPANTS IN A COMPANY SAVINGS PLAN. Mgmt Against For AUTHORIZATION GIVEN TO THE BOARD OF DIRECTORS FOR A FREE BONUS ISSUE OF EXISTING SHARES OR OF SHARES TO BE ISSUED BY THE COMPANY. Mgmt For For MODIFICATION OF BY-LAWSARTICLE NUMBER 21 RELATING TO SHAREHOLDERSMEETINGS. Mgmt For For POWERS. Mgmt For Against RESOLUTION A PROPOSED BY SHAREHOLDERS - NOT AGREED BY THE BOARD OF DIRECTORS: MODIFICATION OF ARTICLE 22 OF THE BY-LAWS; CANCELLATION OF THE PROVISIONS LIMITING VOTING RIGHTS. ShrHoldr For For AMENDMENTS OR NEW RESOLUTIONS PROPOSED AT THE MEETING. Mgmt Company Name Meeting Date CUSIP Ticker American International Group, Inc. 5/16/2007 26874107 AIG Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Marshall A. Cohen Mgmt For For Elect Director Martin S. Feldstein Mgmt For For Elect Director Ellen V. Futter Mgmt For For Elect Director Stephen L. Hammerman Mgmt For For Elect Director Richard C. Holbrooke Mgmt For For Elect Director Fred H. Langhammer Mgmt For For Elect Director George L. Miles, Jr. Mgmt For For Elect Director Morris W. Offit Mgmt For For Elect Director James F. Orr, III Mgmt For For Elect Director Virginia M. Rometty Mgmt For For Elect Director Martin J. Sullivan Mgmt For For Elect Director Michael H. Sutton Mgmt For For Elect Director Edmund S.W. Tse Mgmt For For Elect Director Robert B. Willumstad Mgmt For For Elect Director Frank G. Zarb Mgmt For For Ratify Auditors Mgmt For For Approve Omnibus Stock Plan Mgmt For Against Performance-Based and/or Time-Based Equity Awards ShrHoldr Company Name Meeting Date CUSIP Ticker Boston Scientific Corp. 5/8/2007 101137107 BSX Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Ursula M. Burns Mgmt For For Elect Director Marye Anne Fox Mgmt For For Elect Director N.J. Nicholas, Jr. Mgmt For For Elect Director John E. Pepper Mgmt For For Declassify the Board of Directors Mgmt For For Approve Increase in Size of Board Mgmt For For Approve Repricing of Options Mgmt For Against Stock Retention/Holding Period ShrHoldr For For Ratify Auditors Mgmt Against For Other Business Mgmt Company Name Meeting Date CUSIP Ticker Capital One Financial Corp. 8/22/2006 14040H105 COF Vote MRV Proposal Proposed by Issuer or Security Holder For For Approve Merger Agreement Mgmt For For Adjourn Meeting Mgmt For For Elect Director W. Ronald Dietz Mgmt For For Elect Director Lewis Hay, III Mgmt For For Elect Director Mayo A. Shattuck, III Mgmt For For Ratify Auditors Mgmt For For Amend Articles of Incorporation - Remove Provision of Plurality Voting for the Election of Directors Mgmt For Against Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Company Name Meeting Date CUSIP Ticker Cendant Corporation 8/29/2006 151313103 CAR Vote MRV Proposal Proposed by Issuer or Security Holder Withhold For Elect Director Henry R. Silverman Mgmt Withhold For Elect Director Myra J. Biblowit Mgmt Withhold For Elect Director James E. Buckman Mgmt Withhold For Elect Director Leonard S. Coleman Mgmt Withhold For Elect Director Martin L. Edelman Mgmt Withhold For Elect Director George Herrera Mgmt Withhold For Elect Director Stephen P. Holmes Mgmt Withhold For Elect Director Louise T. Blouin MacBain Mgmt Withhold For Elect Director Cheryl D. Mills Mgmt Withhold For Elect Director Brian Mulroney Mgmt Withhold For Elect Director Robert E. Nederlander Mgmt Withhold For Elect Director Ronald L. Nelson Mgmt Withhold For Elect Director Robert W. Pittman Mgmt Withhold For Elect Director Pauline D.E. Richards Mgmt Withhold For Elect Director Sheli Z. Rosenberg Mgmt Withhold For Elect Director Robert F. Smith Mgmt Withhold For Elect Director Ronald L. Nelson Mgmt Withhold For Elect Director Leonard S. Coleman Mgmt Withhold For Elect Director Martin L. Edelman Mgmt Withhold For Elect Director Sheli Z. Rosenberg Mgmt Withhold For Elect Director F. Robert Salerno Mgmt For For Elect Director Stender E. Sweeney Mgmt For For Ratify Auditors Mgmt For For Approve Reverse Stock Split Mgmt For For Change Company Name Mgmt For For Company Specific-Redesignation of Common Stock Mgmt For For Reduce Authorized Common Stock Mgmt Against Against Non-Employee Director Compensation ShrHoldr For Against Submit Severance Agreement (Change in Control) to shareholder Vote ShrHoldr Company Name Meeting Date CUSIP Ticker Citigroup Inc. 4/17/2007 172967101 C Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director C. Michael Armstrong Mgmt For For Elect Director Alain J.P. Belda Mgmt For For Elect Director George David Mgmt For For Elect Director Kenneth T. Derr Mgmt For For Elect Director John M. Deutch Mgmt For For Elect Director Roberto Hernandez Ramirez Mgmt For For Elect Director Klaus Kleinfeld Mgmt For For Elect Director Andrew N. Liveris Mgmt For For Elect Director Anne Mulcahy Mgmt For For Elect Director Richard D. Parsons Mgmt For For Elect Director Charles Prince Mgmt For For Elect Director Judith Rodin Mgmt For For Elect Director Robert E. Rubin Mgmt For For Elect Director Franklin A. Thomas Mgmt For For Ratify Auditors Mgmt Against Against Report on Government Service of Employees ShrHoldr For Against Report on Political Contributions ShrHoldr Against Against Report on Charitable Contributions ShrHoldr For Against Approve Report of the Compensation Committee ShrHoldr Against Against Report on Pay Disparity ShrHoldr Against Against Separate Chairman and CEO Positions ShrHoldr Against Against Stock Retention/Holding Period ShrHoldr Against Against Restore or Provide for Cumulative Voting ShrHoldr For Against Amend Bylaws to Permit Shareholders to Call Special Meetings ShrHoldr Company Name Meeting Date CUSIP Ticker Comcast Corp. 5/23/2007 20030N101 CMCSA Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director S. Decker Anstrom Mgmt For For Elect Director Kenneth J. Bacon Mgmt For For Elect Director Sheldon M. Bonovitz Mgmt For For Elect Director Edward D. Breen Mgmt For For Elect Director Julian A. Brodsky Mgmt For For Elect Director Joseph J. Collins Mgmt For For Elect Director J. Michael Cook Mgmt For For Elect Director Jeffrey A. Honickman Mgmt For For Elect Director Brian L. Roberts Mgmt For For Elect Director Ralph J. Roberts Mgmt For For Elect Director Judith Rodin Mgmt For For Elect Director Michael I. Sovern Mgmt For For Ratify Auditors Mgmt Against Against Prohibit Executive Stock-Based Awards ShrHoldr For Against Separate Chairman and CEO Positions ShrHoldr For Against Prepare Sustainability Report ShrHoldr For Against Company-Specific Adopt Recapitalization Plan ShrHoldr Against Against Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Against Against Report on Pay Disparity ShrHoldr Against Against Report on Political Contributions ShrHoldr Company Name Meeting Date CUSIP Ticker Countrywide Financial Corp. 6/13/2007 222372104 CFC Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Henry G. Cisneros Mgmt For For Elect Director Robert J. Donato Mgmt For For Elect Director Harley W. Snyder Mgmt For For Ratify Auditors Mgmt For Against Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Company Name Meeting Date CUSIP Ticker Dell Inc. 7/21/2006 24702R101 DELL Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Donald J. Carty Mgmt For For Elect Director Michael S. Dell Mgmt For For Elect Director William H. Gray, III Mgmt For For Elect Director Sallie L. Krawcheck Mgmt For For Elect Director Alan (A.G.) Lafley Mgmt For For Elect Director Judy C. Lewent Mgmt For For Elect Director Klaus S. Luft Mgmt For For Elect Director Alex J. Mandl Mgmt For For Elect Director Michael A. Miles Mgmt For For Elect Director Samuel A. Nunn, Jr. Mgmt For For Elect Director Kevin B. Rollins Mgmt For For Ratify Auditors Mgmt Against Against Adopt ILO-Based Code of Conduct ShrHoldr Against Against Compensation Company SpecificDeclaration of Dividend ShrHoldr Company Name Meeting Date CUSIP Ticker EMC Corp. 5/3/2007 268648102 EMC Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Michael W. Brown Mgmt For For Elect Director John R. Egan Mgmt For For Elect Director David N. Strohm Mgmt For For Ratify Auditors Mgmt For For Amend Omnibus Stock Plan Mgmt For For Amend Qualified Employee Stock Purchase Plan Mgmt For For Declassify the Board of Directors Mgmt Against Against Limit Composition of Committee(s) to Independent Directors ShrHoldr For Against Require a Majority Vote for the Election of Directors ShrHoldr For Against Company Specific-Adopt Simple Majority Vote ShrHoldr Against Against Pay For Superior Performance ShrHoldr Company Name Meeting Date CUSIP Ticker Freddie Mac 9/8/2006 313400301 FRE Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Barbara T. Alexander Mgmt For For Elect Director Geoffrey T. Boisi Mgmt For For Elect Director Michelle Engler Mgmt For For Elect Director Robert R. Glauber Mgmt For For Elect Director Richard Karl Goeltz Mgmt For For Elect Director Thomas S. Johnson Mgmt For For Elect Director William M. Lewis, Jr. Mgmt For For Elect Director Eugene M. McQuade Mgmt For For Elect Director Shaun F. O'Malley Mgmt For For Elect Director Jeffrey M. Peek Mgmt For For Elect Director Ronald F. Poe Mgmt For For Elect Director Stephen A. Ross Mgmt For For Elect Director Richard F. Syron Mgmt For For Ratify Auditors Mgmt Against Against Report on Charitable Contributions ShrHoldr For For Elect Director Barbara T. Alexander Mgmt For For Elect Director Geoffrey T. Boisi Mgmt For For Elect Director Michelle Engler Mgmt For For Elect Director Robert R. Glauber Mgmt For For Elect Director Richard Karl Goeltz Mgmt For For Elect Director Thomas S. Johnson Mgmt For For Elect Director William M. Lewis, Jr Mgmt For For Elect Director Eugene M. McQuade Mgmt For For Elect Director Shaud F. O Malley Mgmt For For Elect Director Jeffrey M. Peek Mgmt For For Elect Director Nicolas P. Retsinas Mgmt For For Elect Director Stephen A. Ross Mgmt For For Elect Director Richard F. Syron Mgmt For For Ratify Auditors Mgmt For For Amend Omnibus Stock Plan Mgmt Company Name Meeting Date CUSIP Ticker Home Depot, Inc. 5/24/2007 437076102 HD Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director David H. Batchelder Mgmt For For Elect Director Francis S. Blake Mgmt For For Elect Director Gregory D. Brenneman Mgmt For For Elect Director John L. Clendenin Mgmt Against For Elect Director Claudio X. Gonzalez Mgmt For For Elect Director Milledge A. Hart, III Mgmt For For Elect Director Bonnie G. Hill Mgmt For For Elect Director Laban P. Jackson, Jr. Mgmt For For Elect Director Helen Johnson-Leipold Mgmt For For Elect Director Lawrence R. Johnston Mgmt Against For Elect Director Kenneth G. Langone Mgmt For For Ratify Auditors Mgmt Against Against Submit Shareholder Rights Plan (Poison Pill) to Shareholder Vote ShrHoldr For Against Prepare Employment Diversity Report ShrHoldr For Against Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Against Against Claw-back of Payments under Restatements ShrHoldr For Against Submit Supplemental Executive Retirement Plans to Shareholder vote ShrHoldr For Against Performance-Based Equity Awards ShrHoldr For Against Pay for Superior Performance ShrHoldr Against Against Affirm Political Non-partisanship ShrHoldr For Against Separate Chairman and CEO Positions ShrHoldr Company Name Meeting Date CUSIP Ticker Liberty Media Holding Corp 5/1/2007 53071M302 L Vote MRV Proposal Proposed by Issuer or Security Holder Against For Approve Omnibus Stock Plan Mgmt For For Elect Director Robert R. Bennett Mgmt For For Elect Director Paul A. Gould Mgmt Withhold For Elect Director John C. Malone Mgmt For For Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Microsoft Corp. 11/14/2006 594918104 MSFT Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director William H. Gates, III Mgmt For For Elect Director Steven A. Ballmer Mgmt For For Elect Director James I. Cash, Jr., Ph.D. Mgmt For For Elect Director Dina Dublon Mgmt For For Elect Director Raymond V. Gilmartin Mgmt For For Elect Director David F. Marquardt Mgmt For For Elect Director Charles H. Noski Mgmt For For Elect Director Helmut Panke Mgmt For For Elect Director Jon A. Shirley Mgmt For For Ratify Auditors Mgmt Against Against Cease Product Sales that Can Be Used to Violate Human Rights ShrHoldr Against Against Amend EEO Statement to Not Reference Sexual Orientation ShrHoldr Against Against Establish Shareholder Advisory Committee ShrHoldr Company Name Meeting Date CUSIP Ticker Molson Coors Brewing Co 5/16/2007 60871R209 TAP Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director John E. Cleghorn Mgmt For For Elect Director Charles M. Herington Mgmt For For Elect Director David P. O'Brien Mgmt Company Name Meeting Date CUSIP Ticker Omnicare, Inc. 5/25/2007 681904108 OCR Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Edward L. Hutton Mgmt For For Elect Director Joel F. Gemunder Mgmt For For Elect Director John T. Crotty Mgmt For For Elect Director Charles H. Erhart, Jr. Mgmt For For Elect Director Sandra E. Laney Mgmt For For Elect Director A.R. Lindell Mgmt For For Elect Director John H. Timoney Mgmt For For Elect Director Amy Wallman Mgmt For For Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Rent-A-Center, Inc. 5/15/2007 76009N100 RCII Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Mary Elizabeth Burton Mgmt For For Elect Director Peter P. Copses Mgmt For For Elect Director Mitchell E. Fadel Mgmt For For Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Sanofi-Aventis (formerly Sanofi-Synthelabo) 5/31/2007 80105N105 SNY Vote MRV Proposal Proposed by Issuer or Security Holder For For APPROVAL OF THE INDIVIDUAL COMPANY FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2006 Mgmt For For APPROVAL OF THE CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2006 Mgmt For For APPROPRIATION OF PROFITS; DECLARATION OF DIVIDEND Mgmt Against For APPROVAL OF TRANSACTIONS COVERED BY THE STATUTORY AUDITORS SPECIAL REPORT PREPARED IN ACCORDANCE WITH ARTICLE L.225-40 OF THE COMMERCIAL CODE Mgmt For For RE-APPOINTMENT OF A DIRECTOR Mgmt Against For AUTHORIZATION TO THE BOARD OF DIRECTORS TO CARRY OUT TRANSACTIONS IN SHARES ISSUED BY THE COMPANY Mgmt For For DELEGATION TO THE BOARD OF DIRECTORS OF AUTHORITY TO DECIDE TO CARRY OUT INCREASES IN THE SHARE CAPITAL BY ISSUANCE, WITH PREEMPTIVE RIGHTS MAINTAINED, OF SHARES AND/OR SECURITIES GIVING ACCESS TO THE COMPANY S CAPITAL AND/OR SECURITIES GIVING ENTITLEMEN Mgmt Against For DELEGATION TO THE BOARD OF DIRECTORS OF AUTHORITY TO DECIDE TO CARRY OUT INCREASES IN THE SHARE CAPITAL BY ISSUANCE, WITH PREEMPTIVE RIGHTS WAIVED, OF SHARES AND/OR SECURITIES GIVING ACCESS TO THE COMPANY S CAPITAL AND/OR SECURITIES GIVING ENTITLEMENT TO Mgmt For For DELEGATION TO THE BOARD OF DIRECTORS OF AUTHORITY TO DECIDE TO CARRY OUT INCREASES IN THE SHARE CAPITAL BY INCORPORATION OF SHARE PREMIUM, RESERVES, PROFITS OR OTHER ITEMS Mgmt For For POSSIBILITY OF ISSUING WITHOUT PREEMPTIVE RIGHTS, SHARES OR SECURITIES GIVING ACCESS TO THE COMPANY S CAPITAL OR TO SECURITIES GIVING ENTITLEMENT TO THE ALLOTMENT OF DEBT SECURITIES AS CONSIDERATION FOR ASSETS TRANSFERRED TO THE COMPANY AS A CAPITAL CONT Mgmt For For DELEGATION TO THE BOARD OF DIRECTORS OF AUTHORITY TO DECIDE TO CARRY OUT INCREASES IN THE SHARE CAPITAL BY ISSUANCE OF SHARES RESERVED FOR EMPLOYEES WITH WAIVER OF PREEMPTIVE RIGHTS IN THEIR FAVOR Mgmt For For AUTHORIZATION TO THE BOARD OF DIRECTORS TO GRANT OPTIONS TO SUBSCRIBE FOR OR PURCHASE SHARES Mgmt Against For AUTHORIZATION TO THE BOARD OF DIRECTORS TO ALLOT EXISTING OR NEW CONSIDERATION FREE SHARES TO SALARIED EMPLOYEES OF THE GROUP AND CORPORATE OFFICERS OF THE COMPANY OR COMPANIES OF THE GROUP Mgmt For For AUTHORIZATION TO THE BOARD OF DIRECTORS TO REDUCE THE SHARE CAPITAL BY CANCELLATION OF TREASURY SHARES Mgmt Against For AUTHORIZATION TO THE BOARD OF DIRECTORS IN THE EVENT OF A PUBLIC TENDER OFFER FOR THE SHARES OF THE COMPANY, IN CASES WHERE THE LEGAL RECIPROCITY CLAUSE APPLIES Mgmt For For AMENDMENT TO THE BYLAWS TO BRING THEM INTO COMPLIANCE WITH DECREE NO. 2006-1566 OF DECEMBER 11, 2-, 1967 ON COMMERCIAL COMPANIES: (AMENDMENTS TO ARTICLE 19, PARAGRAPHS 1 AND 3 OF THE BYLAWS) Mgmt For For POWERS FOR FORMALITIES Mgmt Company Name Meeting Date CUSIP Ticker Sprint Nextel Corp 5/8/2007 852061100 S Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Keith J. Bane Mgmt For For Elect Director Robert R. Bennett Mgmt For For Elect Director Gordon M. Bethune Mgmt For For Elect Director Frank M. Drendel Mgmt For For Elect Director Gary D. Forsee Mgmt For For Elect Director James H. Hance, Jr. Mgmt For For Elect Director V. Janet Hill Mgmt For For Elect Director Irvine O. Hockaday, Jr. Mgmt For For Elect Director Linda Koch Lorimer Mgmt For For Elect DirectorWilliam H. Swanson Mgmt For For Ratify Auditors Mgmt For For Approve Omnibus Stock Plan Mgmt For Against Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr Company Name Meeting Date CUSIP Ticker Tyco International Ltd. 3/8/2007 902124106 TYC Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Dennis C. Blair Mgmt For For Elect Director Edward D. Breen Mgmt For For Elect Director Brian Duperreault Mgmt For For Elect Director Bruce S. Gordon Mgmt For For Elect Director Rajiv L. Gupta Mgmt For For Elect Director John A. Krol Mgmt For For Elect Director H. Carl Mccall Mgmt For For Elect Director Brendan R. O'Neill Mgmt For For Elect Director William S. Stavropoulous Mgmt For For Elect Director Sandra S. Wijnberg Mgmt For For Elect Director Jerome B. York Mgmt For For Ratify Auditors Mgmt For For APPROVAL OF REVERSE STOCK SPLIT OF THE COMPANYS COMMON SHARES AT A SPLIT RATIO OF 1 FOR 4 Mgmt For For APPROVAL OF CONSEQUENTIAL AMENDMENT TO THE COMPANY S AMENDED AND RESTATED BYE-LAWS. Mgmt Company Name Meeting Date CUSIP Ticker UnitedHealth Group Incorporated 5/29/2007 91324P102 UNH Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director William C. Ballard, Jr. Mgmt For For Elect Director Richard T. Burke Mgmt For For Elect Director Stephen J. Hemsley Mgmt For For Elect Director Robert J. Darretta Mgmt For For Company SpecificMajority Vote for the Election of Directors Mgmt For For Declassify the Board of Directors Mgmt For For Reduce Supermajority Vote Requirement for Removal of Directors Mgmt For For Reduce Supermajority Vote Requirement Mgmt For For Amend Articles-Make Stylistic, Clarifying and Conforming Changes Mgmt For For Ratify Auditors Mgmt For Against Performance-Based and/or Time-Based Equity Awards ShrHoldr For Against Establish SERP Policy ShrHoldr For Against Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr For Against Equal Access to the Proxy for Purpose of Electing a Director ShrHoldr Company Name Meeting Date CUSIP Ticker Wal-Mart Stores, Inc. 6/1/2007 931142103 WMT Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Aida M. Alvarez Mgmt For For Elect Director James W. Breyer Mgmt For For Elect Director M. Michele Burns Mgmt For For Elect Director James I. Cash, Jr. Mgmt For For Elect Director Roger C. Corbett Mgmt For For Elect Director Douglas N. Daft Mgmt For For Elect Director David D. Glass Mgmt For For Elect Director Roland A. Hernandez Mgmt For For Elect Director Allen I. Questrom Mgmt For For Elect Director H. Lee Scott, Jr. Mgmt Against For Elect Director Jack C. Shewmaker Mgmt For For Elect Director Jim C. Walton Mgmt For For Elect Director S. Robson Walton Mgmt For For Elect Director Christopher J. Williams Mgmt For For Elect Director Linda S. Wolf Mgmt For For Ratify Auditors Mgmt Against Against Report on Charitable Contributions ShrHoldr Against Against Report on Healthcare Policies ShrHoldr For Against Pay For Superior Performance ShrHoldr For Against Report on Equity Compensation by Race and Gender ShrHoldr Against Against Report on Pay Disparity ShrHoldr Against Against Prepare Business Social Responsibility Report ShrHoldr For Against Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr For Against Report on Political Contributions ShrHoldr Against Against Report on Social and Reputation Impact of Failure to Comply with ILO Conventions ShrHoldr For Against Restore or Provide for Cumulative Voting ShrHoldr Against Against Require Director Nominee Qualifications ShrHoldr Company Name Meeting Date CUSIP Ticker Wyndham Worldwide Corp 4/26/2007 98310W108 WYN Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Rt. Hon Brian Mulroney Mgmt For For Elect Director Michael H. Wargotz Mgmt For For Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Xl Capital Ltd (Formerly Exel Ltd. ) 4/27/2007 G98255105 XL Vote MRV Proposal Proposed by Issuer or Security Holder For For ElectDirector Joseph Mauriello Mgmt For For ElectDirector Eugene M. Mcquade Mgmt For For ElectDirector Robert S. Parker Mgmt For For ElectDirector Alan Z. Senter Mgmt For For TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP, NEW YORK, NEW YORK TO ACT AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2007. Mgmt SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Advisors Series Trust By (Signature and Title)*/s/ Douglas G. Hess Douglas G. Hess, Treasurer (Principal Executive Officer) Date8/15/2007 * Print the name and title of each signing officer under his or her signature.
